Citation Nr: 0617778	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  98-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for osteophytes of the cervical spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1975 to October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating determination of 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for osteophytes of the cervical spine and assigned a 
noncompensable disability evaluation.  In an August 1999 
rating determination, the RO increased the veteran's 
disability evaluation to 10 percent and assigned an effective 
date the day following the veteran's release from service.  

The veteran appeared at a hearing before the undersigned in 
July 2003.

This matter was previously remanded by the Board in March 
2004.  


FINDINGS OF FACT

1.  The veteran's osteophytes of the cervical spine result in 
no more than slight limitation of motion even when 
considering flare-ups.  

2.  Under the rating criteria in effect beginning on 
September 26, 2003, the veteran was found to have reversal of 
cervical lordosis at the time of his September 1999 VA 
examination.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for osteophytes of the cervical spine have not been met prior 
to September 26, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes 5003, 5290 (2002).

2.  The criteria for a 20 percent evaluation for osteophytes 
of the cervical spine have been met since September 26, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5235 
to 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the May 2001 and March 2004 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The March 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  Previous letters advised him to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  These 
communications served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006). 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board notes that in Dingess, the Court held 
that once service connection is granted the claim is 
substantiated, any further notice as to the rating or 
effective date elements is not required.  (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the law and 
regulation.  VA has attempted to obtain all adequately 
identified records, but has not been able to obtain records 
of chiropractic treatment reported by the veteran.  This 
failure resulted from the veteran's failure to cooperate with 
efforts to obtain them.

In conjunction with the May 2004 Board remand, the veteran 
was scheduled for a VA examination on May 28, 2005.  The 
veteran was notified of this by way of letter by his last 
known address on May 28, 2005, and failed to appear.  The 
veteran also failed to appear for a scheduled November 16, 
2005, VA examination.

The Court has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  However, the Court also 
stated that in the normal course of events it was the burden 
of the veteran to keep the VA apprised of his whereabouts, 
and that if he did not do so there was no burden on the VA to 
turn up heaven and earth to find him before finding that he 
had abandoned his claim.  Id. The Court has also held that 
the "duty to assist is not always a one-way street." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court held 
that where there was no evidence of an alternative address, 
the mailing of notices to the veteran at his last known 
address triggered the veteran's duty to appear for a 
scheduled examination.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2002).  In this case, there is no evidence to rebut the 
presumption of regularity as to notice of the examination.  
The RO made several attempts to obtain a different address 
for the veteran but the Postmaster, in August 2005, indicated 
that the veteran had left no forwarding address. 

The veteran has not submitted any reason for his failure to 
appear at his scheduled May 2005 VA examination.  The veteran 
also failed to appear for a VA examination scheduled in 
November 2005.

Given this lack of cooperation, further efforts to assist the 
veteran in the development of his claim are not reasonably 
likely to assist him in substantiating his claim.  
Additionally, where a veteran fails, without good cause, to 
report for an examination scheduled in conjunction with an 
original claim, the claim will be decided on the basis of the 
evidence of record.  38 C.F.R. § 3.655(a),(b) (2005).

Cervical Spine

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (5010), 
degenerative or traumatic arthritis substantiated by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under the old rating criteria in effect prior to September 
26, 2003, Diagnostic Code 5290 provided that the following 
ratings were appropriate for limitation of motion of the 
cervical spine:  10 percent for slight limitation of motion; 
20 percent for moderate limitation of motion; and 30 percent 
for severe limitation of motion.  38 C.F.R. § 4.71a; 
Diagnostic Code 5290.

The regulations regarding diseases and injuries to the spine 
were revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine			
					30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis					
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height						
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, General Formula for Rating Back 
Disabilities, Diagnostic Code 5235-5243 (2005).

At the time of a February 1997 VA examination, the veteran 
was noted to have no postural abnormalities and no fixed 
deformities.  There was normal thoracic kyphosis.  

At the time of a July 1998 VA examination, the veteran stated 
that he had been experiencing more pain in the neck, 
shoulder, and upper left arm.  He noted that it had become 
constant in the last few months.  The veteran indicated that 
sometimes he even had difficulty raising the left arm or 
turning and straightening his head.  He also reported having 
constant burning at the back of his neck.  The veteran 
complained of pain, weakness, fatigue, lack of endurance, and 
stiffness.  He stated that the pain was constant and 
uncomfortable and was partially relieved by Motrin.  The 
veteran indicated that he suffered through the pain but 
continued to perform his job as a teacher.  He noted that he 
was a full-time teacher and stated that he was a night 
supervisor at a juvenile center.  He had been performing both 
jobs for the past 14 months and had lost no time from work.  

The veteran indicated that he was able to perform every 
activity.  He could push the lawn mower occasionally and 
could do gardening occasionally.  He was able to dress 
himself, shower, cook, vacuum, walk, drive a car, shop, and 
take out the trash.  

Physical examination revealed no spasm, painful motion, 
weakness, or tenderness.  The musculature of the back was 
normal.  Cervical spine flexion was to 40/50 degrees.  
Extension was to 45/60 degrees.  Right and left lateral 
flexion was to 30/45 degrees, and right and left rotation was 
to 70/80 degrees.  

Neurological examination was normal as to sensation to light 
touch and pinprick.  Coordination was normal.  Motor strength 
was 5/5 throughout.  Reflexes were 2+ in the biceps and 
triceps.  There was no muscle atrophy.  A diagnosis of 
osteophytes of the cervical spine was rendered.  

The examiner indicated that subjectively, the veteran had 
constant pain in the neck, sometimes radiating into the arms.  
Objectively, there was decreased neck range of motion but no 
evidence to indicate cervical root compression causing 
numbness or weakness as well as reflex asymmetry of the upper 
extremities.  In terms of activities of daily living, the 
neck condition had not caused limitations.  The examiner 
further indicated that it had not caused significant 
limitations while at work.  The examiner noted that the 
veteran continued to teach high school students even though 
he had constant pain in the neck.  

At the time of a September 1999 VA examination, the veteran 
stated that he had been having constant sharp neck pain 
radiating to both the right and left shoulders for the past 
seven years.  The neck pain was associated with stiffness and 
headaches.  It was aggravated by lying in the wrong position.  
Advil relieved the neck pain.  The veteran denied any 
numbness or tingling sensation in his arms or hands.  He was 
able to brush his teeth, dress himself, shower, cook, vacuum, 
walk, shop, drive a car, take out the trash, push a lawn 
mower, climb stairs, and garden.  The veteran was noted to 
have been working as a correctional officer at the Juvenile 
Detention Center since May 1998 and to have also worked as a 
teacher from May 1997 to July 1999.  

Physical examination revealed no paracervical muscle 
tenderness.  There was also no paracervical muscle spasm 
noted.  Range of motion for the cervical spine was as 
follows:  flexion to 60 degrees with pain beginning at 45 
degrees; extension to 35 degrees with pain beginning at 30 
degrees; right and left lateral flexion to 40 degrees with 
pain beginning at 35 degrees, and right and left lateral 
flexion to 80 degrees with pain beginning at 75 degrees.  
There were no associated findings of weakened movement, 
fatigability, lack of endurance, or incoordination.  There 
was good tone in the upper extremities, bilaterally, with 
muscle strength of 5/5 in the right and left arms.  Deep 
tendon reflexes were 2+, bilaterally, for the biceps, 
triceps, and brachioradialis.  X-rays of the cervical spine 
revealed reversal of normal passive cervical lordosis 
consistent with skeletal muscle spasm.  

The examiner concluded that the effect of the above 
conditions on the veteran's usual occupation was moderate 
because neck and low back pain made him careful not to move 
too suddenly even though he was required to move fast as a 
corrections officer.  The examiner further noted that the 
neck and low back pain interfered with his ability to perform 
prolonged standing or sitting.  

At the time of his July 2003 hearing, the veteran reported 
that he was being treated by a chiropractor three times per 
week.  He indicated that he had a profession in corrections.  
The veteran testified that sitting would aggravate the 
cervical spine.  He stated that it would bother him if he had 
to sit for more than 30 minutes to an hour.  He noted that he 
had a burning sensation in the cervical spine.  The veteran 
testified that on occasion he had to take his hands and lift 
up his head.  

He stated that he had taken time off from his job as a result 
of his neck in January.  The veteran reported that he had 
taken somewhere between 14 and 20 days off in January because 
of his neck.  He indicated that he took Darvocet at that 
time.  The veteran reported that he did not do well with 
narcotics and that he took Ibuprofen for the pain.  He stated 
that on occasion he would have to stay in bed for a half a 
day when he had a flare-up.  The veteran reported that his 
time off from work was from a combination of neck and low 
back pain.  He indicated that his symptoms were about the 
same as they were at the time of the last VA examination.  
The veteran stated that he tried to keep his neck muscles 
stretched as far as possible when bending forward.  

With regard to the old rating criteria, the veteran has not 
been found to have moderate limitation of motion at any 
time.  At the time of his July 1998 and September 1999 VA 
examinations, the veteran had most of the normal ranges of 
neck motion.  Even considering the points at which pain 
began, there was not additional limitation due to functional 
factors that would approximate moderate limitation of motion.  
38 C.F.R. §§ 4.40, 4.45.  The reported measurements 
demonstrate that the veteran has had no more than mild 
limitation of motion at any time.  

The September 1999 VA examiner specifically observed that 
there were no associated findings of weakened movement, 
fatigability, lack of endurance, or incoordination

As to the criteria in effect subsequent to September 26, 
2003, the Board notes that X-rays taken at the time of the 
veteran's September 1999 VA examination revealed reversal of 
normal lordosis.  The new criteria provide a 20 percent 
evaluation when that condition is found.  Accordingly, a 20 
percent rating is warranted from September 26, 2003, the 
date of enactment of the revised regulations.  

A 30 percent evaluation would not be warranted as there has 
been no demonstration of forward flexion of the cervical 
spine to 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  Even with consideration of 
functional factors, the veteran has not been found to have 
limitation that met or approximated these levels.  38 C.F.R. 
§§ 4.40, 4.45.  

The Board notes that the veteran has complained of neck, 
shoulder, and arm pain at the time of each VA examination and 
there have been subjective reports of radiculopathy in the 
upper extremity.  The examiner's, however, have not found 
radiculopathy or other neurologic impairment on the 
examinations.  The veteran reportedly had good tone in the 
upper extremities, bilaterally, with muscle strength of 5/5 
in the right and left arms.  

Accordingly, an additional rating for neurologic impairment 
is not warranted.

While one examiner noted that the veteran's employment was 
moderately affected by his disability, as well as a low back 
disorder; there has been no evidence of marked interference 
with employment or need for recent hospitalization.  
Therefore, referral for consideration of an extraschedular 
rating is not warranted.  38 C.F.R. § 3.321 (2005). 

The preponderance of the evidence is against the claim.  
Reasonable doubt does not arise, and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21 (2002).


ORDER

A 20 percent evaluation for osteophytes of the cervical spine 
is granted from September 26, 2003.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


